                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                    UNITED STATES DISTRICT COURT
                                   7                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                        EDWARD VINCENT RAY, JR.,                          Case No. 17-05398 EJD (PR)
                                   9
                                                         Plaintiff,                       ORDER OF DISMISSAL
                                  10
                                                  v.
                                  11

                                  12    CANTIL-SAKAUYE, et al.,
Northern District of California
 United States District Court




                                  13                     Defendants.
                                  14

                                  15           Plaintiff, a California state prisoner, filed a pro se civil rights action pursuant to 42
                                  16   U.S.C. § 1983. The Court ordered the matter served on Defendants. (Docket No. 4.)
                                  17   Plaintiff was initially granted leave to proceed in forma pauperis (“IFP”). (Docket No. 5.)
                                  18   On May 9, 2018, Defendants filed a motion to revoke Plaintiff’s IFP status under 28
                                  19   U.S.C. § 1915(g). (Docket No. 15.) On November 16, 2018, the Court granted
                                  20   Defendants’ motion and directed Plaintiff to pay the full filing fee by November 30, 2018,
                                  21   or the case would be dismissed. (Docket No. 21.) The time for Plaintiff to comply with
                                  22   the Court’s order has passed, and Plaintiff has failed to pay the full filing fee.
                                  23   Accordingly, this action is DISMISSED without prejudice. The Clerk shall terminate all
                                  24   pending deadlines and close the file.
                                  25           IT IS SO ORDERED.
                                  26            12/17/2018
                                       Dated: _____________________                        ________________________
                                  27                                                       EDWARD J. DAVILA
                                                                                           United States District Judge
                                  28   Order of Dismissal
                                       PRO-SE\EJD\CR.17\05398Raydism
